Citation Nr: 1736933	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right eye vision loss associated with multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

C. Eckart. Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified before the undersigned in April 2015.  A hearing transcript is associated with the claims file.

In a July 2015 decision the Board adjudicated the denial of an increased rating for MS, in particular the residuals of the disease that had been raised in his July 2008 notice of disagreement.  The Board also remanded an issue of entitlement to a compensable rating for right eye vision loss that had been raised by the record per a May 2014 treatment at BAMC which recorded right eye vision loss as a new symptom of MS.  See 75 pg. BAMC record in VBMS 12/19/14 at pg. 29-30.  .  

The Board in July 2015 also referred an issue of an increased rating for mood disorder that had been raised through testimony of worsening symptoms in the Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the procedural history discloses no evidence of action taken on this matter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2016 VA 21-4138, the Veteran submitted a signed statement which stated "This serves to withdraw from consideration my claim for service-connection of my eye condition, lattice degeneration, at this time!"  However, from this statement it is unclear whether the Veteran intended this to be a withdrawal of the appeal issue of entitlement to a compensable rating for right eye vision loss associated with MS.  The Board notes that the evidence suggests the existence of more than one eye disorder, including vitreous floaters and retinal hemorrhage in addition to the lattice degeneration cited by the Veteran in his withdrawal letter.  See problem list entered into VBMS on February 23, 2014.  He also has a refractive error as noted in the March 2006 VA examination.  

Given the above circumstances, the Board does not find that the March 2016 statement constitutes a withdrawal of this appeal under 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  Notwithstanding this, the Board finds that it remains unclear whether the Veteran would like to withdraw this claim or continue his appeal of the issue of entitlement to a compensable rating for right eye vision loss associated with MS.  Therefore, on remand, clarification should be obtained in this regard.

Furthermore the Board notes that in the instance that where the Veteran has yet to confirm his intent to withdraw this appeal of the increased rating claim for an eye disorder as a manifestation of MS, the AOJ has not completed the development requested by the Board in its July 2015 remand, which included conducting a VA examination if indicated, and adjudicating a rating for this claimed manifestation of MS.  See Stegall v West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to clarify whether he seeks to continue his appeal of the claim for entitlement to a compensable rating for right eye vision loss associated with MS.  

2.  Then, only if it is confirmed that the Veteran wishes to continue this appeal, following any additional development indicated to including as needed, obtaining an examination for the eyes, and adjudicate the issue of right eye vision loss as a symptom of MS.  

3.  Following completion of #2 (if it is confirmed that the Veteran wishes to continue this appeal), issue a supplemental statement of the case and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




